Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 1 of 20 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                     :
NEUROLOGICAL SURGERY PRACTICE OF     :
LONG ISLAND, PLLC,                   :
                                     :
                     Plaintiff,      : COMPLAINT
                                     :
     -against-                       :
                                     : JURY TRIAL DEMANDED
EMPIRE HEALTHCHOICE HMO, INC. and    :
EMPIRE HEALTHCHOICE ASSURANCE, INC., :
                                     : Case No. 21- cv - 2204
                                     ::
                     Defendants.
------------------------------------X

       Plaintiff, Neurological Surgery Practice of Long Island, PLLC (“Neurological Surgery”),

by its attorneys, Harris Beach, PLLC, alleges for its Complaint against Defendants, Empire

Healthchoice HMO, Inc. and Empire Healthchoice Assurance, Inc. (“Empire”), as follows:

                                       INTRODUCTION

        1.     The world universally regards the American health care system as the finest in the

 world. Traditionally, the cornerstone of this system has been freestanding physician practices.

 These practices comprised of a single or a small number of physicians who practice the same

 medical specialty, have historically provided innovative, high-quality medical care to patients.

        2.     The secret to the success of these practices is freedom. The physicians themselves

 own these practices, and thus are free to decide all aspects of how to deliver their services to

 patients. Given the relatively small size of these practices, their physician-owners have

 developed longstanding, personal relationships with patients, which enhance both the quality of

 patient care and the overall patient experience.




                                                    1
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 2 of 20 PageID #: 2




        3.     Additionally, because these practices have traditionally been independent of any

 hospital, referring provider, or health plan, they have been able to recommend the best course of

 medical treatment for their patients free of any outside influence or conflict of interest.

        4.     They are also small enough to innovate nimbly. In summary, these small,

 freestanding, single specialty medical practices are the very essence of American capitalism.

        5.     As we explain in detail below, Neurological Surgery is a prime example of this

 small, freestanding, single specialty medical practice. Founded over three decades ago, it has

 focused on providing high quality neurosurgery care to patients throughout the New York

 metropolitan area. Owned by its physician providers, it traditionally has been independent of

 any hospital or health plan. Through hard work providing excellent care, Neurological Surgery

 has become the most innovative, high quality neurosurgery providers in the metropolitan area.

        6.     Unfortunately for Neurological Surgery and other freestanding surgery practices

 in the New York metropolitan area, Empire – one of the largest managed care organizations and

 health plans in the area– has embarked on a campaign of illegal and anti-competitive actions

 that directly target these practices, and are designed to strangle and, ultimately, force these

 freestanding neurosurgical practices out of business.

        7.     The means that Empire has employed to carry out their illegal and anti-

 competitive scheme is their knowing and intentional dramatic lowering of reimbursement rates

 to levels that are far below the costs of these practices to provide services. Putting it starkly,

 Empire is imposing shockingly low reimbursement rates on neurosurgery practices, including

 Neurological Surgery that they know are fake and manipulated.

        8.     Empire’s illegal and anti-competitive actions have already significantly harmed

 Neurological Surgery and other freestanding neurological surgery practices in the New York




                                                  2
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 3 of 20 PageID #: 3




    metropolitan area. If allowed to continue unchecked, Empire’s actions will cause a substantial

    and unreasonable harm to competition in the metropolitan area. This will result in decreased

    output and quality of neurosurgery and other surgical services, higher prices, longer wait times,

    and loss of consumer choice. As we explain in detail below, this is precisely Empire’s desired

    result, because the driving out of freestanding neurosurgery practices enables them to reap anti-

    competitive benefits through the use of these fake and manipulated reimbursement rates.

           9.     As we also explain in detail below, nothing more than greed motivates Empire’s

    actions. While Empire is drastically cutting its reimbursement rates to neurosurgery (and other

    freestanding medical specialty practices), it is certainly not passing these “savings” on to its

    customers. Upon information and belief, for 2021, Empire has demanded premium increases

    from its commercial customers in excess of 15%. It sought average premium increases from the

    New York State Department of Financial Services for its individual and small group plans of

    more than 16% in 2021 (although the State granted far smaller increases),

           10.    During this same period, Empire’s revenues and profits have dramatically

    increased. In January 2021, Empire’s parent, Anthem, Inc., reported operating revenue of $31.5

    billion in the fourth quarter of 2020, an increase of $4.4 billion, or 16.2 percent, from the fourth

    quarter 2019. Its benefit expense ratio was 88.9% in fourth quarter 2020, a decrease of 10 basis

    points from fourth quarter 2019. Operating cash flow was $3.8 billion in fourth quarter 2020, an

    increase of $2.5 billion over fourth quarter 2019.1

           11.    As Empire is fully aware of, its dramatic lowering of reimbursement rates is

    forcing many freestanding neurosurgical practices to leave the market. As we explain in detail




1
 https://www.businesswire.com/news/home/20210127005298/en/Anthem-Reports-Fourth-Quarter-and-Full-Year-
2020-Results (accessed Apr. 7, 2021).


                                                    3
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 4 of 20 PageID #: 4




 below, this is causing significant harm to patients through the decreased availability of

 neurosurgical services, and reduced quality.

        12.    While Empire is dramatically lowering neurosurgery reimbursement rates across

 the board, it is well aware that the freestanding neurosurgery practices are withstanding the

 worst of this decrease. This is because hospital-based neurosurgery groups are largely immune

 to decreased reimbursement rates because of the hospitals’ other revenue sources.

        13.    Indeed, as discussed in detail below, for every $1 in direct reimbursement that

 hospitals receive from providing neurosurgery services, the hospitals receive $14 in additional

 ancillary revenue generated from those neurosurgery services. Thus, as Empire is well aware,

 the hospitals can tolerate – and even accept – an artificial lowering of this $1 in direct

 neurosurgery reimbursement to as low as 10¢, as long as the $14 in ancillary reimbursement is

 preserved.

        14.    The hospitals can use this $14 to help defray the high costs of providing

 neurosurgery services; while the freestanding practices such as Neurological Surgery are forced,

 pay these ever-increasing costs out of the 10¢ of direct reimbursement.

        15.    As a result, Neurological Surgery and other freestanding practices are falling

 further and further behind financially because of the dramatically declining reimbursement

 rates, which no longer even remotely reflect the high costs of providing neurosurgery care.

 Empire is well aware of this fact and, indeed, intends for it to occur so that it can drive the

 freestanding neurosurgery practices out of business.

        16.    The departure of freestanding neurosurgical (and other surgical) practices from

 the market is also decreasing competition among Empire and other major managed care

 companies in the New York market. This is because freestanding surgical practices fiercely




                                                4
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 5 of 20 PageID #: 5




 advocate for their patients, educate their patients about improper insurance practices, and

 expose the fact that many health plans currently offer illusory benefits and minimal coverage in

 many cases.

        17.    When freestanding practices education patients practices in these ways, the

 patients put pressure on the health plans to innovate, improve their offerings, and change their

 ways. This significantly promotes competition among health plans in the market for purchasing

 health plan benefits. Elimination of freestanding surgical practice will grind this competition to

 a halt, and thus greatly harm the individual and corporate purchasers of health plan benefits.

        18.    As set forth in greater detail below, Empire’s actions – particularly the systematic

 lowering of reimbursement rates for neurosurgery services, resulting in utterly fake and

 manipulated rates — has unreasonably restrained and damaged competition in the market for

 these services in violation of Section 1 of the Sherman Act., 15 U.S.C. § 1, and the New York

 State Donnelly Act, General Business Law §§ 340, et seq.

        19.    Through this lawsuit, Neurological Surgery seeks a declaration that Empire’s

 actions in imposing these fake and manipulated reimbursement rates are illegal, a permanent

 injunction preventing Empire from continuing these anti-competitive practices, and

 compensatory damages for the financial harm Neurological Surgery has suffered because of

 Empire’s anticompetitive actions. Neurological Surgery also seeks an award of attorneys’ fees

 and such other and further relief as the Court may deem just and proper.

                                            PARTIES

Plaintiff

        20.    Neurological Surgery Practice of Long Island, PLLC is a New York professional

 service limited liability corporation with its principal place of business located at 100 Merrick

 Road, Suite 128W, Rockville Centre, New York.


                                                 5
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 6 of 20 PageID #: 6




        21.       Neurological Surgery Practice of Long Island, PLLC was formed in August 2020,

 and, because of a merger in December 2020, is the corporate successor of Neurological Surgery,

 P.C.

        22.       Neurological Surgery is the most prominent private neurosurgery practice in the

 New York metropolitan area. Its award-winning specialists are among the best neurosurgeons

 in the region.

        23.       Neurological Surgery has developed Centers of Excellence in a wide variety of

 neurosurgery and related subspecialties, including a Brain Tumor Center, Spine Center,

 Trigeminal Neuralgia and Face Pain Center, Cerebrovascular/Neuroendovascular Center,

 Pediatric Neurosurgery Center, General Neurosurgery Center, Movement Disorder Center,

 Epilepsy Center, Concussion Center, Stereotactic Radiosurgery Center, Chiari Malformation

 Center, and Pain Center.

        24.       Many of the patients treated by Neurological Surgery have complex neurological

 conditions requiring neurosurgical procedures and treatment.

        25.       Neurological Surgery’s physicians perform these procedures at hospitals and

 other healthcare facilities located throughout the New York metropolitan area.

        26.       Many of Neurological Surgery’s patients receive health insurance coverage from

 Defendants, which are some of the largest health plans serving residents in the New York

 metropolitan area.

Defendants

        27.       Upon information and belief, Defendant Empire Healthchoice HMO, Inc. is a

 New York business corporation licensed by the New York to operate a health maintenance




                                                 6
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 7 of 20 PageID #: 7




    organization under article 44 of the New York Public Health Law. Its principal place of

    business is located at 9 Pine Street-14th Floor, New York, New York 10005.

           28.    Upon information and belief, Defendant Empire Healthchoice Assurance, Inc.

    (formerly known as Empire Blue Cross and Blue Shield and Blue Cross and Blue Shield of

    Greater New York) is a New York accident and health insurance company licensed under

    section 1113(a) of the New York Insurance Law. Its principal place of business is located at 9

    Pine Street-14th Floor, New York, New York 10005.

           29.    Upon information and belief, Defendants are subsidiaries of Anthem, Inc., a for

    profit health insurance provider headquartered in Indianapolis, Indiana.


           30.    Anthem, Inc. is the largest for-profit managed health care company in the Blue

    Cross Blue Shield Association. As of December 31, 2020, its medical enrollment totaled

    approximately 42.9 million members. Anthem is the largest healthcare company in the world by

    revenue, with 2019 revenue of $242 billion. Its operating income for 2019 was $18 billion. In

    2018, it was ranked 29th on the Fortune 500.

           31.    In 2019, Empire’s share of the New York State commercial health plan market

    was 21.6%. Its share of the New York City metro area commercial market was 26.2%.2



                                    JURISDICTION AND VENUE

           32.    Jurisdiction of this Court is proper under 28 U.S.C. § 133, providing for original

    jurisdiction by federal courts over “a claim or right arising under” the laws of the United States.



2
 http://www.markfarrah.com/mfa-briefs/health-insurance-competition-and-commercial-market-share-in-three-new-
york-metro-
areas/#:~:text=Approximately%2013.3%20million%20people%20were,plan%20in%20New%20York%20MSAs.&t
ext=Total%20commercial%20enrollment%20is%20nearly,11.4%25%20and%208.0%25%20respectively.(accessed
Apr. 7, 2021).


                                                     7
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 8 of 20 PageID #: 8




            33.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because the acts

    complained of have occurred within this District.

              FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

            34.    Neurological Surgery repeats and re-alleges the matters set forth above as if more

    fully set forth herein.

The Neurosurgery Market

            35.    Neurosurgery is the medical specialty concerned with the prevention, diagnosis,

    surgical treatment, and rehabilitation of disorders that affect the body’s nervous system,

    including the brain, spinal cord, central and peripheral nervous system, and cerebrovascular

    system.

            36.    The physicians who specialize in providing neurosurgical care are neurosurgeons.

            37.    In the United States, neurosurgeons typically must complete seven years of post-

    graduate medical training – residency training – after graduating from medical school.3

            38.    The hallmark of neurosurgical training, experience, and competence in the United

    States is board certification. The two main board certification bodies for neurosurgery are the

    American Board of Neurological Surgery and the American Osteopathic Board of Surgery.4

            39.    Conditions treated by neurosurgeons include meningitis and other central nervous

    system infections, spinal disc herniation, cervical and lumbar spinal stenosis, hydrocephalus,

    head trauma, tumors of the brain, spinal cord trauma, traumatic injuries of peripheral nerves,

    tumors of the spine, spinal cord, and peripheral nerves, intracerebral hemorrhages, Parkinson’s

    Disease, and vascular malformations.


3
  See, e.g., “The Johns Hopkins Neurosurgery Residency Program,” Johns Hopkins Medicine, available at
https://www.hopkinsmedicine.org/neurology_neurosurgery/education/residencies/neurosurgery_residency/program_
overview/.
4
  AMERICAN BOARD OF NEUROLOGICAL SURGERY, https://abns.org; AMERICAN OSTEOPATHIC BOARD OF SURGERY,
https://certification.osteopathic.org/surgery/.


                                                     8
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 9 of 20 PageID #: 9




        40.    Patients with these conditions usually need medical diagnosis and treatment by a

 trained neurosurgeon; other medical professionals or specialists are not reasonable substitutes

 because they are not qualified or competent to provide the same level of treatment or care.

        41.    Given the chronic and urgent nature of many of these neurosurgical conditions,

 patients need to seek treatment close to where they live and work. Generally, most patients are

 willing to travel only about 30 minutes for neurosurgery services. Accordingly, the relevant

 geographic market for neurosurgery services in this lawsuit is no larger than the New York

 metropolitan area.

Importance of Freestanding Practices

        42.    Traditionally, most neurosurgical care in the United States – and in the New York

 metropolitan area in particular –has been provided through freestanding physician practices

 comprised of a single or a relatively small number of neurosurgeons. Neurological Surgery is an

 example of one such freestanding neurosurgical practice.

        43.    Providing neurosurgical care through freestanding practices has a number of very

 significant benefits. The neurosurgeons themselves own these practices, and thus are free to

 decide all aspects of how to deliver their services to patients. Given the relatively small size of

 these practices, the neurosurgeons have been able to develop longstanding, personal

 relationships with patients, which enhance both the quality of patient care and the overall

 patient experience.

        44.    Additionally, because these practices have traditionally been independent of any

 hospital, referring provider, or health plan, they have been able to recommend the best course of

 medical treatment free of any outside influence. They are also small enough to innovate nimbly.




                                                 9
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 10 of 20 PageID #: 10




            45.    In addition to freestanding neurosurgical practices, hospitals also provide

     neurosurgical care. These hospitals employ neurosurgeons, who provide care on behalf of the

     hospital, which is responsible for billing and collecting for the treatment rendered.

            46.    Since hospital-employed neurosurgeons are employees, the hospitals largely

     dictate the means and manner of the care that they provide. The hospital determines such issues

     as patient load, scheduling, managed care reimbursement, and other logistical matters.

            47.    Through the years, many patients have found freestanding, private neurosurgical

     practices as the optimal setting for care. This is largely because, given the relatively small size

     of these practices, the physicians in these practices are able to provide personalized, high

     quality, innovative care with lower patient volume and shorter wait times.5 This is in contrast to

     hospital-based neurosurgical care, which typically relies on a high volume, more impersonal

     model of care.

            48.    Studies have shown that “small, physician-owned practices, while providing a

     greater level of personalization and responsiveness to patient needs, have lower average cost per

     patient, fewer preventable hospital admissions, and lower readmission rates” than larger or

     hospital-owned practices.6

            49.    Accordingly, the presence of many robust, high quality freestanding private

     neurosurgical practices in the New York metropolitan area has enhanced competition, improved

     quality of care, and provided increased patient choice and innovation.




 5
   Farzad Mostashari, M.D., The Paradox of Size: How Small, Independent Practices Can Thrive in Value-Based
 Care. ANNALS OF FAMILY MEDICINE, January 2016, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4709149/.
 6
   See Mostashari, supra note 3; see also Richard Menger, et al., Commentary: Impact of Hospital and Health
 System Mergers and Acquisitions on the Practicing Neurosurgeon: Survey and Analysis from the Council of State
 Neurosurgical Societies Medical Director's Ad Hoc Representative Section, NEUROSURGERY, Vol. 82, Issue 6, June
 2018, pp. 157–63, https://academic.oup.com/neurosurgery/article/82/6/157/4935567 (discussing how hospital
 consolidation often increases medical costs for patients).


                                                      10
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 11 of 20 PageID #: 11




 Importance of Reimbursement Rates

             50.   Unfortunately, as Empire is well aware, the Achilles heel of freestanding, private

     neurosurgical practices is managed care reimbursement. Neurosurgical care, by its very

     definition, is labor intensive, requires substantial expertise, and is high risk. Thus, the costs of

     providing that care is very high – particularly in the New York metropolitan area – and

     correspondingly high levels of managed care reimbursement is absolutely essential for these

     practices to survive. Empire is entirely aware of this fact.

             51.   In addition, the nature of freestanding, private neurosurgical practices make them

     far more sensitive to managed care reimbursement levels than hospital-employed neurosurgical

     care.

             52.   This is because, as Empire is well aware, hospitals are able to rely on other

     sources of related managed care reimbursement than simply the reimbursement for professional

     neurosurgical care.

             53.   Hospitals, for example, receive a facility fee when neurosurgical procedures are

     performed in their operating and procedure rooms. This is in addition to the reimbursement they

     receive for providing professional neurosurgical care. These facility fees are high, usually far

     exceeding the charges for actual medical services.7

             54.   In addition, hospitals receive reimbursement for other ancillary medical care

     provided in connection with neurosurgical care, such as radiological services, anesthesia, and

     rehabilitation. Thus, hospitals are not very dependent on the reimbursement for professional

     neurosurgical care, as freestanding private groups are. In 2016, for every $1 of neurosurgery-




 7
  Sandra G. Boodman, Extra Health-Care Facility Fees Take Many Patients by Surprise, WASH. POST, Oct. 6,
 2009, https://www.washingtonpost.com/wp-dyn/content/article/2009/10/05/AR2009100502910.html.


                                                     11
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 12 of 20 PageID #: 12




     specific reimbursement a hospital-based neurosurgeon generates, the hospital generates $14 in

     other, related revenues.8

 Empire’s Market Power

            55.    Like all healthcare, neurological surgery practices                 are dependent on

     reimbursement from third-party healthcare payers to pay for the medically necessary and highly

     complex services that they render to patients. Few patients have the economic means to pay for

     high quality and complex neurosurgery services out of their own pockets.

            56.    The three major classifications for health care payers in the United States are (a)

     commercial health insurance plans; (b) the Medicare program (which predominantly covers

     those over 65 years old or disabled); and (c) the Medicaid (which covers persons who are

     economically disadvantaged.

            57.    In 2019, 55.6% of New York state residents were members of commercial health

     insurance plans. As alleged above, in 2019, Empire’s share of the New York State commercial

     health plan market was 21.6%. Its share of the New York City metro area commercial market

     was 26.2%.9

            58.    Empire has a significant and ever-growing share of the Medicare Advantage

     market in New York. It also has a significant share of the Medicaid market through its

     community health care plans.




 8
   Bonnie Davis, Neurosurgery Reimbursement Shifts “Trickle Down” to Compensation Structures, NEUROSURGERY
 MARKET WATCH, http://harlequinna.com/hr/wp-content/uploads/2016/05/16-HR-Newsletter-v6-i1-LR.pdf.
 9
   http://www.markfarrah.com/mfa-briefs/health-insurance-competition-and-commercial-market-share-in-three-new-
 york-metro-
 areas/#:~:text=Approximately%2013.3%20million%20people%20were,plan%20in%20New%20York%20MSAs.&t
 ext=Total%20commercial%20enrollment%20is%20nearly,11.4%25%20and%208.0%25%20respectively.(accessed
 Apr. 7, 2021).


                                                      12
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 13 of 20 PageID #: 13




 Empire’s Ability to Dictate Reimbursement Rates

          59.   Generally, there are two types of relationships between a commercial health

  insurance plan such as Empire and private, freestanding medical practices such as Neurological

  Surgery. The first type of relationship is an “in-network” or “participating provider”

  relationship. The second type of relationship is an “out-of-network” or “non-participating

  provider” relationship.

          60.   In an in-network relationship, the health plan accepts the practice’s clinicians as

  credentialed participating providers, and the parties enter into a participating provider

  agreement.

          61.   The parties’ participating provider agreement in an in-network relationship

  governs the amount that the health plan will reimburse the provider for covered services, how

  claims are submitted, how claims are paid, how disputes are resolved, and such issues as prior

  approval and pre-certification.

          62.   The advantages that a medical practice derives from an in-network relationship

  are (a) being listed in the health plans’ material as a participating provider; (b) receiving

  reimbursement directly from the carrier; and (c) avoiding significant out-of-pocket costs for its

  patients.

          63.   Empire has significant power and control over medical practices in an in-network

  relationship. First, Empire decides, in essentially unfettered discretion, what practices to permit

  to join its networks and what practices to turn down.

          64.   Then, even when it accepts a practice and begins “negotiating” a participating

  provider agreement with that practice, Empire typically holds all the cards and dictates the terms

  of the agreement on a take it or leave it basis.




                                                     13
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 14 of 20 PageID #: 14




         65.    Virtually no freestanding medical practice has the ability to negotiate

  reimbursement rates or other terms of a participating provider agreement offered by Empire,

  given its market power in New York.

         66.    The other relationship that Empire has with medical practices is an out-of-

  network relationship. In that type of relationship, there is no contractual agreement between

  Empire and the practice. Instead, whether, and to what extent, an out-of-network provider is

  reimbursed for services that out-of-network providers render to Empire’s members and

  beneficiaries is dictated by the terms of Empire’s plan documents. Out-of-network providers

  have no say or control in the terms of these plan documents.

 Empire’s Dramatic Reduction of Neurosurgery Reimbursement Rates

         67.    Over the last few years, Empire has dramatically reduced its reimbursement rates

  for neurosurgery services in the New York metropolitan area.

         68.    Empire has accomplished this in several ways. First, for its in-network providers,

  Empire has demanded extraordinarily low reimbursement rates for neurosurgery services on a

  take-it-or-leave-it basis when negotiating participating provider agreements. It also has refused

  to increase existing contractual in-network reimbursement rates notwithstanding significant

  increases in expenses.

         69.    With regard to out-of-network providers, Empire has over the last several years,

  consistently reduced or limited the “allowable amounts” that can be paid to out-of-network

  providers for medically necessary neurosurgical services provided to their beneficiaries.

         70.    Because of this, the reimbursement levels offered in the New York metropolitan

  area by the Empire for many complex neurosurgical procedures are now far below the costs




                                                 14
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 15 of 20 PageID #: 15




  incurred by Neurological Surgery and other freestanding, private neurosurgical services for

  performing those procedures.

         71.    While these decreased reimbursement levels apply across-the-board for all

  professional neurosurgical services, the decreased reimbursement levels have had a disparately

  negative impact on freestanding, private groups such as Neurological Surgery.

         72.    This is because, as Empire is well aware, hospitals have other sources of

  reimbursement for neurosurgical care besides the reimbursement for the professional services.

         73.    Specifically, for every $1 in direct reimbursement that hospitals receive from

  providing neurosurgery services, the hospitals receive $14 in additional ancillary revenue

  generated from those neurosurgery services. Thus, the hospitals can accept an artificial lowering

  of this $1 in direct neurosurgery reimbursement to 10¢, if the $14 in ancillary reimbursement is

  preserved. Thus, the hospital-based groups are largely immune from the dramatically lowered,

  fake, and manipulated lowered reimbursement rates.

         74.    Moreover, the hospitals can use this $14 to help defray the high costs of providing

  neurosurgery services, while the freestanding practices such as Neurological Surgery are forced

  to pay these ever-increasing costs out of the 10¢ of direct reimbursement.

         75.    As a result, Neurological Surgery and other freestanding practices are falling

  further and further behind financially because of the dramatically declining reimbursement

  rates, which no longer even remotely reflect the high costs of providing neurosurgery care. Put

  simply, the direct neurosurgery reimbursement rates that Empire is forcing Neurological

  Surgery and other freestanding groups to accept are artificial and in no way reflective of reality.




                                                  15
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 16 of 20 PageID #: 16




            76.   As Empire is well aware, the freestanding, private groups do not have these

  alternative sources of reimbursement and thus bear the brunt of the decreased, below-cost

  reimbursement.

 Effects of Empire’s Actions

            77.   Because the freestanding, private practices are persistently receiving these fake

  and manipulated reimbursements from Empire, many of these practices have been forced out of

  business or forced to sell their practices to hospitals or multispecialty groups. This is Empire’s

  intent.

            78.   For instance, from 2004 to 2011 hospital ownership of physician practices more

  than doubled – from 24% of practices to 49%.10

            79.   Accordingly, many freestanding private neurosurgical practices have completely

  left the market or been significantly hampered in their ability to compete. In a 2018 survey of

  358 neurosurgeons, 92% noted consolidation in their healthcare market and 46.35% stated that

  they had “lost control of their practice.”11 All, including Neurological Surgery, have lost

  substantial sums of money.

            80.   This has not only harmed Neurological Surgery and the other freestanding, private

  neurosurgical groups; it has significantly harmed competition in general in the relevant market

  by consumers in the market. Empire is well aware of this fact.

            81.   This has resulted in decreased output and quality of neurosurgery and other

  surgical services, higher prices, longer wait times, and loss of consumer choice.

            82.   With the loss of many freestanding, private neurosurgery practices, patients have

  been forced to crowd into and receive care from high-volume hospital-based neurosurgery

 10
    David M. Cutler and Fiona Scott Morton, Hospitals, Market Share, and Consolidation, JAMA, Nov. 13, 2013,
 https://pubmed.ncbi.nlm.nih.gov/24219952/.
 11
    See Menger, supra note 4.


                                                      16
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 17 of 20 PageID #: 17




  groups, which have far longer wait times, spend less time with patients, and provide care that is

  far more impersonal. This has significantly affected consumer welfare.

 Empire’s Anti-Competitive Motivations

         83.    As discussed above, nothing more than pure greed motivates Empire’s actions.

         84.    Empire is well aware that forcing freestanding surgical practices out of business

  eliminates a major thorn in its side. These freestanding surgical practices fiercely advocate for

  their patients and expose the fact that many of Empire’s health plans offer illusory benefits and

  minimal coverage in many cases.

         85.    By educating patients in these way, patients put pressure on the health plans to

  innovate, improve their offerings, and change their ways. This significantly promotes

  competition among health plans in the market for purchasing health plan benefits.

         86.    Elimination of freestanding surgical practice will grind this competition to a halt,

  and thus greatly harm the individual and corporate purchasers of health plan benefits.

  Accordingly, by eliminating these practices, the health plans collectively eliminate these

  sources of competition and preserve the status quo.

         87.    Because of all of the foregoing, Defendants’ actions have greatly and irreparably

  harmed competition in general and Neurological Surgery in particular.


                                   FIRST CAUSE OF ACTION

         88.    Neurological Surgery repeats and re-alleges each of the above paragraphs as

  though fully set forth herein.

         89.    Empire possesses and exercises market power in the relevant product and

  geographic markets identified in this Complaint.




                                                 17
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 18 of 20 PageID #: 18




         90.    At all times relevant to this Complaint, Empire, together with its co-conspirators,

  has entered into contracts, combinations, or conspiracies in unreasonable restraint of trade in

  violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

         91.    These contracts, combinations, or conspiracies have caused substantial

  anticompetitive effects, including the exclusion of competition by Neurological Surgery and

  other independent providers of neurological surgery services, ultimately leading to lower quality

  neurological surgery services available to patients.

         92.    These contracts, combinations, or conspiracies have no legitimate business

  justification or offsetting procompetitive benefit. They achieve no legitimate efficiency benefit

  to counterbalance the anticompetitive effects that they cause.

         93.    Because of the foregoing, Neurological Surgery has been damaged in an amount

  to be determined at trial.


                                   SECOND CAUSE OF ACTION

         94.    Neurological Surgery repeats and re-alleges each of the above paragraphs as

  though fully set forth herein.

         95.    Empire possesses and exercises market power in the relevant product and

  geographic markets identified in this Complaint.

         96.    At all times relevant to this Complaint, Empire, together with its co-conspirators,

  has entered into contracts, combinations, or conspiracies in unreasonable restraint of trade in

  violation of the Donnelly Act, General Business Law §§ 340, et seq.

         97.    These contracts, combinations, or conspiracies have caused substantial

  anticompetitive effects, including the exclusion of competition by Neurological Surgery and




                                                 18
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 19 of 20 PageID #: 19




  other independent providers of neurological surgery services, ultimately leading to lower quality

  neurological surgery services available to patients.

         98.    These contracts, combinations, or conspiracies have no legitimate business

  justification or offsetting procompetitive benefit. They achieve no legitimate efficiency benefit

  to counterbalance the anticompetitive effects that they cause.

         99.    Because of the foregoing, Neurological Surgery has been damaged in an amount

  to be determined at trial.

                                     DEMAND FOR RELIEF

        WHEREFORE, the Plaintiff, Neurological Surgery Practice of Long Island, PLLC,

 respectfully requests the following relief:


        (a)     on the first cause of action, a declaration that Empire’s conduct constitutes
                violations of Sections One of the Sherman Act, 15 U.S.C. § 1;

        (b)     on the first cause of action, a permanent injunction preventing Empire and their
                agents and employees from continuing their unlawful actions set forth herein;

        (c)     on the first cause of action, an award of damages, in an amount to be determined
                at trial, to be trebled according to law, to compensate Neurological Surgery for
                the damages it incurred from Empire’s violations of law;

        (d)     on the first cause of action, an award of prejudgment interest;

        (e)     on the first cause of action, an award of reasonable attorneys’ fees and the costs of
                suit incurred;

        (f)     on the second cause of action, damages in an amount to be determined at trial; and




                                                 19
Case 2:21-cv-02204-DRH-AYS Document 1 Filed 04/21/21 Page 20 of 20 PageID #: 20




       (g)    such other and further relief this Court deems just and proper including the costs,
              disbursements, attorney’s fees, and other allowances of this action.



 Dated: Uniondale, New York
        April 21, 2021


                                                HARRIS BEACH, PLLC.
                                                Attorneys for Plaintiff


                                                By
                                                               Roy W. Breitenbach

                                                The Omni
                                                333 Earle Ovington Boulevard
                                                Uniondale, New York 11553
                                                (516) 880-8378



 TO:   EMPIRE HEALTHCHOICE HMO, INC.
       9 Pine Street-14th Floor
       New York, New York 10005

       EMPIRE HEALTHCHOICE ASSURANCE, INC.
       9 Pine Street-14th Floor
       New York, New York 10005




                                               20
